ORDER

PER CURIAM.
The district court entered judgment in favor of defendant U.S. South Communications, Inc., holding that the defendant did not infringe the asserted claims of two patents owned by the plaintiff, Marshall Patent Holdings, LLC. At the time it entered judgment, the district court dismissed the counterclaims in which the defendant had asserted that various claims of the two patents were invalid.
The district court’s judgment of nonin-fringement was based on its claim construction and a stipulation of the parties that, under that claim construction, the plaintiff would not be able to prove that the defendant infringed the asserted claims. On appeal, the plaintiff argued that the district court’s claim construction was erroneous and that the district court had erred in ruling that a number of the asserted claims were invalid for indefiniteness.
In light of the positions taken by the parties in the claim construction proceedings, we reject the plaintiffs argument that the district court committed reversible error in its claim construction. In particular, we uphold the district court’s ruling that determining “geographic impossibility” is an essential capability or step of the systems and methods of all the asserted claims. In light of our decision on that issue, it is unnecessary for us to address the appellant’s challenge to the district court’s decision with respect to the issue of invalidity.
Accordingly,
IT IS ORDERED THAT:
The judgment is affirmed. The defendant’s motion to strike portions of the plaintiffs reply brief is denied.